DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitations of “the preform” throughout the claims is interpreted as corresponding to “a powder metal annular preform” for the purposes of antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are no longer rejected under 35 U.S.C. 112(b).

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites DIN 3962, AGMA 2015, and ISO 1328.  Applicant’s remarks, dated 02 February 2022, regarding the 112(b) rejection state that the versions of the documents have not changed since the filing of the invention.  However, these documents are “living documents” and thus have the capability of changing over time due to revisions in the future.  Even if one of ordinary skill in the art would understand which revision to refer to today for the claim, the documents could be revised after allowance of the claim and render the claim unclear.

In the amended claims dated 02 February 2022, applicant has amended claim 2 into claim 1, and a portion of claim 3 into claim 1.  This has required a new interpretation of claim 1 in light of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSON (US 6592809 B1).
As to claim 1, ANDERSON teaches a method of densifying a powder metal annular preform having a longitudinal axis, an inner preform surface, an outer preform surface, and helical teeth on one of the inner and outer preform surfaces, each of said helical teeth having at least one flank, root, and tip surface, (Figure 4a shows the preform (40) that has internal helical teeth in the bore (45).  These are helical teeth, as such they have a tip, two flanks, and a root surface.  Figure 3 shows the press (5) that is used to densify the preform (40).), said method comprising: inserting the preform into a correspondingly dimensioned aperture formed between: (i) a forming tool having an external surface correspondingly configured to the inner preform surface and coaxial with said longitudinal axis (Figure 3 teaches a core rod (26) which can support the bore (See Col. 6, Lines 52-54) that has a corresponding gear profile on its exterior surface.  The rod (26) is coaxial with the longitudinal axis of the preform (40).), and (ii) a die disposed concentrically around and spaced apart from the forming tool coaxial with said longitudinal axis (Figure 3 teaches a die (20) that has a cavity (21) which concentrically surrounds the core rod (26).), the die having an internal surface correspondingly (Col. 6, Lines 55-60 teach that the cavity (21) of the die (20) can have a surface profile corresponding to the gear outer surface.), wherein one of the external surface of the forming tool and the internal surface of the die have forming teeth correspondingly configured and dimensioned to compress the helical teeth of the preform (Col. 6, Lines 54-57 teach that the core rod (26) has an external surface that has corresponding gear teeth for the bore of the preform.), and the one of the external surface of the forming tool and the internal surface of the die having forming teeth rotates about the longitudinal axis as the preform moves axially along the longitudinal axis and the helical teeth move through the forming teeth (Col. 6, Lines 62-65 teach that the preform (40) is impacted to densify the article, and Figures 4a-4b show sections of the preform move along the longitudinal axis during densification by shrinking the shape.  Col. 6, Lines 53-55 teach the core rod (26) can rotate during the process.); and forcing at least one of the preform, die and forming tool along the longitudinal axis (Col. 6, Lines 48-50 teach that the upper portion of the die (22) moves in the longitudinal direction.  Additionally, Figures 4a-4b show the before (40) and after (43) structure of the preform, such that it shrinks in the longitudinal direction and a portion of it is forced along the longitudinal axis.  Lastly, Figure 3 shows the bottom portion of the die (23) with the “A” and direction arrows symbol next to it, which is also used to describe the upper (22) section as movable.) causing at least one of the preform, forming tool and die to rotate about the longitudinal axis (Col. 6, Lines 53-55 teach the core rod (26) can rotate during the process.), resulting in the helical teeth of the preform being compressed by the (Col. 6, Lines 62-65 teach that the preform (40) is impacted to densify the article.  Col. 6, Lines 54-56 teach the core rod (26) has a profile corresponding to the gear teeth.  These disclosures are interpreted as the material of the hot preform (40) being forced against the gear profile of the core rod (26) during densification, which includes the flank, root or tip of the teeth as the core rod matches the shape of the preform tooth surface.)

As to claim 3, ANDERSON teaches the method as recited in claim 1, wherein the inner preform surface has helical teeth (Figure 4a shows the preform (40) has internal teeth.) and the external surface of the forming tool has corresponding forming teeth (Col. 6, Lines 54-56 teach the core rod (26) has a profile corresponding to the gear teeth.) 

As to claim 4, ANDERSON teaches the method as recited in claim 3, further comprising moving the die along the longitudinal axis concurrently with the preform. (Col. 6, Lines 62-65 teach that the preform (40) is impacted to densify the article, and Figures 4a-4b show sections of the preform move along the longitudinal axis during densification by shrinking the shape.  Figure 3 shows the upper portion (22) of the die moves in the longitudinal direction, shown via double arrows next to “A”.  Col. 6, Lines48-50 teach the upper portion moves in the A direction during densification.)

As to claim 12, ANDERSON teaches the method as recited in claim 1, further comprising compacting and sintering powder metal to produce the preform with an average density in the range of about 7.0-7.4 gm/cm3 prior to inserting the preform into the aperture. (Col. 7, Lines 20-30 teach the preform (40) can have a density of 6.2 g/cm3 up to 7.2 g/cm3 depending on material choice and amount of powder.)

As to claim 13, ANDERSON teaches the method as recited in claim 1, further comprising providing additional axial pressure on the preform after densifying the at least one surface of the helical teeth. (Figure 5a shows a burnishing press (9) that the workpiece (43) is transported to after the densification process.  Col. 7, Lines 33-58 teach the function of the burnishing press (9), where the workpiece (43) is forced between a core rod (34) and die (30) to “true-up” the tooth profile.  This operation is interpreted as applying additional pressure to the workpiece (43) as it is described as working on the tooth profile.)

As to claim 14, ANDERSON teaches a densified annular article having at least one surface densified according to the method of claim 1. (See rejection of Claim 1 for interpretation of ANDERSON in relation to the method.  Figure 4b teaches the densified workpiece (43).)

As to claim 15, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article has a densified surface layer of at least (Col. 3, Lines 15-20 teach the creation of a gear having greater than 96% of theoretical density.  Due to ANDERSON teaching all of the limitations of the claimed method for producing the annular article of Claim 14, where the gear teeth are densified, it can be assumed that the method inherently arrives at a theoretical density of 99% or greater.  This interpretation is based on MPEP 2112.02, yet in this case the method is the same as claimed, and thus inherently forms the article with the density as claimed.)

As to claim 16, ANDERSON teaches the densified annular article as recited in claim 15, wherein said densified annular article includes a plurality of helical teeth each having a root, at least one flank and a tip, said densified surface layer being at least one of said root, said flank and said tip of said helical teeth. (Figure 4b teaches the densified annular article (43) has helical teeth in the bore.  Col. 6, Lines 62-65 teach that the preform (40) is impacted to densify the article.  Col. 6, Lines 54-56 teach the core rod (26) has a profile corresponding to the gear teeth.  These disclosures are interpreted as the material of the hot preform (40) being forced against the gear profile of the core rod (26) during densification causing densification of the teeth.).


As to claim 17, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article has at least one of: (i) a DIN 3962 quality in the range of 7 to 10; (ii) an AGMA 2015 quality equivalent to DIN 3962 in the (Col. 8, Lines 18-35 teach that the gear (43) has a class 7 through 10 rating after the process is complete.  Due to the unclear nature of the living documents, this disclosure from ANDERSON is interpreted as an equivalent to the ratings as claimed.)

As to claim 19, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article is impregnated with an inorganic material. (Col. 4, Lines 34-35 teach that the powder material can include non-metallurgical additives such as lubricants. Col. 6, Lines 25+ teaches common lubricants are boron, carbon, or glass, which are interpreted as inorganic material.)

As to claim 20, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article is a ring gear for a planetary gear set. (Figure 4b teaches the gear (43) is a ring shape.  “For a planetary gear set” is interpreted as the intended use for the ring gear, such that the gear of ANDERSON is capable of use in a planetary gear set.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of ANDERSON (US 6592809 A1).
As to claim 1, TRASORRAS teaches a method of densifying a powder metal annular preform having a longitudinal axis, an inner preform surface, an outer preform surface, and helical teeth on one of the inner and outer preform surfaces, each of said helical teeth having at least one flank, root, and tip surface  (¶0016-0017 teach creation of a preform (10) that has outer teeth (16) and then squeezing the teeth (16) to increase densification of the teeth.  Figure 1 teaches the preform (10) has helical teeth (16) on the outer surface and an inner surface that forms an aperture. The teeth of the preform (10) have flanks, a tip, and a root.), said method comprising: inserting the preform into a correspondingly dimensioned aperture formed inside: (ii) a die disposed concentrically around and spaced apart from the forming tool coaxial with said longitudinal axis, the die having an internal surface correspondingly configured to the outer preform surface (Figure 1 teaches the die (22) has an interior surface with grooves (26) that correspond to the outer surface of the preform (10). ¶0027 teaches that the teeth (16) of the preform (10) pass through the grooves (26) of the die (22).), wherein one of the external surface of the forming tool and the internal surface of the die have forming teeth correspondingly configured and dimensioned to compress the helical teeth of the preform (Figure 1 teaches the internal surface of the die (22) has forming teeth (grooves, 26) that compress the helical teeth (16) of the preform (10).  See also ¶0027); and forcing at least one of the preform, die and forming tool along the longitudinal axis (¶0026 teaches the punch (58) urges the preform (10) through the die (22) such that the punch (forming tool) and preform are moved along the longitudinal axis.) causing at least one of the preform, forming tool and die to rotate about the longitudinal axis (¶0025 teaches the punch (58) and preform (10) are rotated as they pass through the spacer and die.), resulting in the helical teeth of the preform being compressed by the corresponding forming teeth to densify at least one of the flank, root and tip surface of the helical teeth (¶0027 teaches the teeth (16) of the preform (10) are compressed and densified during the process. ¶0017 teaches squeezing of the teeth such that they are plastically and elastically deformed in a direction transverse to a longitudinal axis of the tooth (16).  This disclosure is interpreted as densifying at least one of a flank, a root, and a tip of the teeth.)
TRASORRAS does not explicitly disclose (i) a forming tool having a longitudinal axis and an external surface correspondingly configured to the inner preform surface and the one of the external surface of the forming tool and the internal surface of the die having forming teeth rotates about the longitudinal axis as the preform moves (Figure 1, Item 58) that follows the preform (10) rotationally and axially through the die. (¶0025) 
However, ANDERSON teaches (i) a forming tool having a longitudinal axis and an external surface correspondingly configured to the inner preform surface; (Figure 5a and Col. 7, Lines 33-59 teach the burnishing press (9) of the invention.  Lines 42-45 teach an upper punch (similar to TRASORRAS) and a core rod that can support the bore during burnishing.)  and the one of the external surface of the forming tool and the internal surface of the die having forming teeth rotates about the longitudinal axis as the preform moves axially along the longitudinal axis and the helical teeth move through the forming teeth. (Figure 5a shows the upper punch (33) and rod (34) can rotate (via the arrow).  Col. 7, Lines 54-56 teach the upper punch and rod rotate with the gear as it passes through the die.) ANDERSON teaches that the burnishing process is completed by rotating a sintered workpiece while forcing it through a forming die, similar to TRASORRAS.
One of ordinary skill would have been motivated to combine the internal forming tool of ANDERSON to the punch structure of TRASORRAS in order to support the bore (ANDERSON, Col. 7, Lines 43-45) during the densification process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the internal forming tool of ANDERSON to the punch structure of TRASORRAS because it has been held to be prima 


As to claim 8, TRASORRAS in view of ANDERSON teaches the method as recited in claim 1, further comprising contacting the preform with a punch while forcing the preform along the longitudinal axis. (TRASORRAS, Figure 1 and ¶0025 teaches the punch (58) moves with the preform (10) as it passes through the die.)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of ANDERSON (US 6592809 A1), as applied in claim 1, further in view of CHIESA (US 20110000335 A1).
As to claim 5, TRASORRAS in view of ANDERSON teaches the method as recited in claim 1, wherein one of the inner and outer preform surfaces has helical teeth; (TRASORRAS, Figure 1 teaches the outer preform surface (10) has teeth (16).) wherein one of the external surface of the forming tool and the internal surface of the die have forming teeth; (TRASORRAS, Figure 1 teaches the die (22) has internal forming teeth (26).) and forcing the preform along the longitudinal axis results in the one of the forming tool and the die having the forming teeth to rotate about the longitudinal axis. (TRASORRAS, ¶0025 teaches the punch (58) and preform (10) are rotated as they pass through the spacer and die.)
TRASORRAS in view of ANDERSON does not explicitly disclose the other of the inner and outer preform surfaces has axial splines and the other one of the external surface of the forming tool and the internal surface of the die have axial grooves, and the axial splines limit rotational motion of the preform. 
However, CHIESA teaches the other of the inner and outer preform surfaces has axial splines (Figure 10 shows the preform (B) has outer teeth (52) and an internal spine (58).) and the other one of the external surface of the forming tool and the internal surface of the die have axial grooves, and the axial splines limit rotational motion of the preform.  (Figure 1A and ¶0041 teaches a lower punch (F) with a core rod (E) that has an external surface configured to the inner preform surface.  ¶0041 teaches if the powder metal forging (B) (interpreted as an analogous preform as it has outer gear teeth, See Figure 8) has internal splines (46), then the core rod (E) will have them.  Applying the internal spines and splined core rod of CHIESA to the apparatus of TRASORRAS in view of ANDERSON is interpreted as having a core rod with splines that rotates with the workpiece.)
One of ordinary skill would have been motivated to combine the internal splines and supporting core rod of CHIESA to the preform and press structure of TRASORRAS in view of ANDERSON in order to provide strength to the internal aperture of the preform to keep it from buckling (CHIESA ¶0042)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the internal splines and supporting core rod of CHIESA to the preform and press structure of TRASORRAS in view of ANDERSON because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 6, TRASORRAS in view of ANDERSON and CHIESA teaches the method as recited in claim 5, wherein forcing the preform along the longitudinal axis results in the one of the forming tool and the die having axial grooves moving axially along the longitudinal axis. (TRASORRAS, ¶0025 teaches the punch moves with the preform as it passes through the die.  ANDERSON, which is relied upon for the internal core rod structure, teaches in Col. 7, Lines 44-45 that the core rod can have a matching profile on its outer diameter while Col. 7 Lines 49-50 and 54-55 teach that the punch and core rod pass through the die with the gear and rotate with the gear.)

As to claim 7, TRASORRAS in view of ANDERSON and CHIESA teaches the method as recited in claim 5, wherein compressing the helical teeth in the forming teeth results in densifying at least one of: a flank, a root and a tip of the axial splines of the preform and an outer diameter of the preform. (TRASORRAS, ¶0017 teaches squeezing of the teeth such that they are plastically and elastically deformed in a direction transverse to a longitudinal axis of the tooth (16).  This disclosure is interpreted as densifying at least one of a flank, a root, and a tip of the teeth.)


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of ANDERSON (US 6592809 A1), as applied in claim 8, further in view of SCHMID (US 20110132057 A1).
As to claim 9, TRASORRAS in view of ANDERSON teaches the method as recited in claim 8, further comprising contacting the preform with at least one first punch while forcing the preform along the longitudinal axis (Figure 1 teaches a first punch (58) that contacts the preform. ¶0025 teaches the punch moves with the preform during the process.) wherein the preform further includes a first side extending between the inner and outer preform surfaces and an opposite second side extending between the inner and outer preform surfaces and spaced apart from the first side (TRASORRAS, Figure 1 teaches the preform (10) has a first and opposite second side.), further comprising contacting the first side with the at least one first punch for the duration of densifying the at least one surface of the helical teeth. (TRASORRAS, Figure 1 teaches a first punch (58) that contacts the preform (10).  ¶0025 teaches the punch moves with the preform during the process.)
TRASORRAS in view of ANDERSON does not explicitly disclose contacting the preform with at least one second punch while forcing the preform along the longitudinal 
However, SCHMID teaches contacting the second side with a second punch and maintaining contact of first and second punches with the first and second sides of the preform. (Figure 15 and ¶0086 teach an embodiment of the process where there are two punches (39) that contact the sintered part (2) from the top and bottom as it passes through the die (1).)
One of ordinary skill would have been motivated to combine the known upper and lower punch technique of SCHMID to the apparatus of TRASORRAS in view of ANDERSON in order to make it possible to reverse the direction of movement when processing the sintered parts to enable a temporary release of pressure and reduce elastic deformation.  (SCHMID ¶0086) TRASORRAS, Figure 5 teaches an embodiment where there are multiple die (22, 22a, 22b) where a momentary release in pressure could be warranted during the extended pressing process depending on gear material and desired characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known upper and lower punch technique of SCHMID to the apparatus of TRASORRAS in view of ANDERSON because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 10, TRASORRAS in view of ANDERSON and SCHMID teaches the method as recited in claim 9, wherein said first and second punches move synchronously during densification. (SCHMID, which is relied upon for the two punches, teaches in ¶0086 that the punches (39) contact the sintered part on its end faces (38) during the entire compaction process, and that the process can include reverse directional movement.  In order to maintain contact during a change in movement, the two punches are interpreted as moving synchronously.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of ANDERSON (US 6592809 A1), in view of SCHMID (US 20110132057 A1), as applied in claim 9, further in view of GOOD (US 5366363).
As to claim 11, TRASORRAS in view of ANDERSON and SCHMID teaches the method as recited in claim 9, wherein the preform is contacted by a top and bottom punch during densification of the teeth. (SCHMID, Figure 15 and ¶0086 teach an embodiment of the process where there are two punches (39) that contact the sintered part (2) from the top and bottom as it passes through the die (1).)
TRASORRAS in view of ANDERSON and SCHMID does not disclose that the preform further includes a flange defined by a first flange surface and opposite second flange surface, each of said first and second flange surfaces spaced apart from said first and second sides of said preform, the method further comprising contacting the first flange surface of the preform with a first outer punch, contacting the second flange 
However, GOOD teaches a preform that further includes a flange defined by a first flange surface and opposite second flange surface, each of said first and second flange surfaces spaced apart from said first and second sides of said preform (Figure 4 teaches a workpiece (W) made from powdered metal that has an outer helical gear structure, similar to TRASORRAS, and a flange spaced from the first and second sides of the workpiece.  See Figure 4d.), the method further comprising contacting the first flange surface of the preform with a first outer punch, contacting the second flange surface of the preform with a second outer punch, contacting the first side of the preform with a first inner punch, and contacting the second side of the preform with a second inner punch. (Figure 2 teaches the press structure where there is two top punches (first inner is interpreted as item 17, while first outer is interpreted as item 16) and two bottom punches (second inner is interpreted as item 26, while second outer is interpreted as item 27).  Col. 6, Lines 61-64 teach that the apparatus can also be used to calibrate or size workpieces, similar to the process of TRASORRAS.)
One of ordinary skill in the art would have been motivated to apply the known modular press structure of GOOD to the device of TRASORRAS in view of ANDERSON and SCHMID in order to permit changing over the system and apparatus to manufacture workpieces with different geometries rapidly and simply. (GOOD, Col. 4, Lines 1-5) The structure of the workpiece of GOOD additionally allows for the gear to be used in systems that require multiple gear profiles on the same workpiece.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known modular press structure of GOOD to the device of TRASORRAS in view of ANDERSON and SCHMID because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (US 6592809 A1), as applied in claim 14, in view of SCHMID (US 20090317582 A1), hereinafter referred to as SCHMID ‘582.
As to claim 18, ANDERSON teaches densified annular article as recited in claim 14, wherein further processing steps are completed on the article after pressing. (Col. 8, Lines 36-38 teach that finishing treatments can be performed afterward.)
ANDERSON does not explicitly disclose wherein said densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0.
However, SCHMID ‘582 teaches a densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0. (¶0009 teaches a sintered gear is subjected to thermo-mechanical finishing processes.  ¶0009 further states that the Ra value after processing is between 0.2 and 2.  ¶0011 teaches an Rz value in the range of 0.5 to 8.)
One of ordinary skill would have been motivated to apply the known thermo-mechanical finishing processes of SCHMID ‘582 to the gear finishing process of ANDERSON in order to improve resistance of the tooth to breaking by avoiding abrasive cracks and induce stresses in the tooth base, thereby enabling the internal stress profile of this region and hence the ability of a sintered gear to withstand mechanical stresses to be increased. (SCHMID ‘582 ¶0009)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermo-mechanical finishing processes of SCHMID ‘582 to the gear finishing process of ANDERSON because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive.
In the amended claims dated 02 February 2022, applicant has amended claim 2 into claim 1, and a portion of claim 3 into claim 1.  This has required a new interpretation of claim 1 in light of the prior art.
Applicant argues that ANDERSON does not teach the newly amended claim 1 as it was not relied upon for rejecting claim 2 in the office action dated 12 November 2021. 
Examiner respectfully asserts that the limitations of claim 2 are taught by ANDERSON inherently, since the preform (Figures 4a-4b) has helical teeth that have a tip, two flanks and a root surface.  This surface is contacted by the matching forming tool (core rod (26)) during the densification.  Since the surface of the core rod has a corresponding gear profile (See Col. 6, Lines 52-56), it is interpreted that the core rod forming surface contacts the gear tip, flank, and root of the preform during the densification process.

Applicant argues that TRASORRAS in view of ANDERSON does not teach the newly amended claim 1 as it was not relied upon for rejecting claim 3 in the office action dated 12 November 2021. 
Examiner respectfully asserts that the entirety of claim 3 was not amended into claim 1, and that the limitation “the inner preform surface has helical teeth and the external surface of the forming tool has corresponding forming teeth” was not included.  This is the limitation that disqualified the use of TRASORRAS in the rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
ROESSLER (US 11000898 B2) teaches an upper and lower punch (18, 19) in Figure 1.
JACOB (US 6044555) provides a similar disclosure to the ANDERSON reference used in the rejections above.  ANDERSON appears to be a further improvement on the press of JACOB, yet both disclose densification of a previously toothed annular preform.
WOOLF (US 6168754 B1) teaches densification of a powder metal preform with external teeth.  See Figures 1-2.
ANDERSON (US 7854995 B1) teaches a method that results in gear with 98% or greater theoretical density. See Col. 6, Lines 25-26.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        



/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 March 2022